       Case 1:16-cv-12383-IT Document 146 Filed 10/26/18 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

SABA HASHEM, individually, and as a             *
member of, and derivatively on behalf of,       *
D’Angelo and Hashem, LLC,                       *
                                                *
       Plaintiff,                               *
                                                *
v.                                              *   Civil Action No. 16-cv-12383-IT
                                                *
STEPHEN D’ANGELO, D’ANGELO                      *
LAW GROUP, LLC, and D’ANGELO                    *
AND HASHEM, LLC.                                *
                                                *
       Defendants.                              *



                               ORDER TO SHOW CAUSE

                                     October 26, 2018

TALWANI, D.J.

       On September 5, 2018, the court awarded to Plaintiff his Attorney's fees incurred in

bringing Plaintiff's Motion for an Order Holding Defendants in Contempt of Court [#123].

See [#134]. October 1, 2018, the court entered a Judgment [#137] setting the amount of the

awarded fee at $3,913.34. Plaintiff Saba Hashem has now filed his Second Motion for

Contempt [#144] in which he asserts that Defendants Stephen D’Angelo, D’Angelo Law

Group, LLC, and D’Angelo and Hashem, LLC, have failed to comply with this court’s

Judgment [#137]. He seeks an order holding Defendants in contempt, directing Defendants

to comply with the court’s judgment forthwith, and imposing $1,000 per day as monetary

sanctions beginning October 11, 2018, and continuing for each day thereafter that the

Defendants continue to fail to pay the award.
       Case 1:16-cv-12383-IT Document 146 Filed 10/26/18 Page 2 of 2




       Defendant D’Angelo is hereby ORDERED to appear in person on November 1,

2018, at 11:00 a.m. in Courtroom 9, John J. Moakley United States Courthouse, to show

cause why Defendants should not be held in contempt of court, as charged by Plaintiff, for

failing to comply with this court’s Judgment [#137], and sanctioned in the amount of

$1,000 per day beginning October 11, 2018, and continuing for each day thereafter that the

Defendants fail to pay the award.

       Defendant D’Angelo shall also be prepared to set forth any reasons as to why this

court should not report Defendant D’Angelo’s failure to comply with discovery obligations

and court orders to the Massachusetts Board of Bar Overseers.

       IT IS SO ORDERED.

Date: October 26, 2018                                     /s/ Indira Talwani
                                                           United States District Judge




                                            2
